Exhibit 10.10

FORM OF AMENDMENT TO

EMPLOYMENT AGREEMENT AND

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment, dated as of ____ __, 2020 (the “Amendment”), to the Employment
Agreement [Amended and Restated Employment Agreement], dated as of _______ __
(as amended, the “Agreement”), by and between Bridge Bancorp, Inc., BNB Bank,
and ___________ (the “Executive”). 

 

W I T N E S S E T H:

 

WHEREAS, the Agreement provides that in the event of an involuntary termination
after a change in control, the Executive’s change in control severance will be
reduced to the limitation under Section 280G of the Internal Revenue Code of
1986, as amended, only if this will result in an Executive receiving a greater
total payment measured on an after-tax basis (the “Net-Best Benefit”); and

 

WHEREAS, since the Executive has been key to the success of the Bank and the
Company, the Compensation Committees of the Board of Directors of the Company
and Bank (the “Compensation Committees”) wish to maximize the protections for
the Executive in the event of a change in control of the Company or the Bank;
and

WHEREAS, the Compensation Committees desire to amend the Agreements to provide
that, in the event of a change in control, the Executive would receive the CIC
Severance as calculated in accordance with the terms of the Agreement without
any automatic reduction as may be required under a Net-Best Benefit; and

WHEREAS, pursuant to Section 16 of the Agreement, the parties to the Agreement
may amend the Agreement and the Executive consents to this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company, Bank and the Executive hereby agree as follows:

 

Section 1.  Deletion of Section 7(f) [or 7(g) to the Amended and Restated
Employment Agreement] of the Agreement.  Section 7(f) [or 7(g) to the Amended
and Restated Employment Agreement] of the Agreement is hereby deleted in its
entirety as of the date of this amendment. 

 

Section 2.  Continuation of Agreement.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Agreement, all of which are ratified and affirmed in
all respects and shall continue in full force and effect and shall be otherwise
unaffected. 

 

Section 3.  Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

 








Section 4.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Company, Bank and the Executive have duly executed this
Amendment as of the day and year first written above.

 

BRIDGE BANCORP, INC.



 

 

By: 

       Kevin M. O’Connor

       President and Chief Executive Officer

 

BNB BANK

 

 

 

By: 

       Kevin M. O’Connor

              President and Chief Executive Officer

 

 

EXECUTIVE

 

 

 

            

 ___________________________________

 

 

 

 



